Title: From George Washington to John Hancock, 5 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 5th 1777.

Inclosed, you will receive a Copy of a Letter from Genl Howe of this date. You will perceive, how extremely pressing he is for an Answer to the demands in his Letters of the 21st of April and 22d Ulto. As I referred the consideration of them to Congress in mine of the 28th of May, requesting their Opinion, I entreat, that they will not defer giving it, that I may return an Answer. I shall impatiently wait their sentiments and flatter myself, I shall have them by the most speedy & early conveyance. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

